Citation Nr: 9914927	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-02 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for multiple sclerosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from June 1974 to June 
1980, and from May 1987 to December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Louisville, Kentucky.   In January 1995, 
jurisdiction of this matter was transferred to the Boise, 
Idaho Regional Office.

Service connection for hypoesthesia of the left lower 
extremity was granted in a January 1990 rating decision.  A 
20 percent evaluation was assigned for this disability under 
Diagnostic Code 8526.  It was noted that this condition was 
manifested by decreased strength in the quadriceps and rectus 
muscles, with subjective complaints of numbness and 
instability of the left lower extremity.  The issue of an 
increased evaluation for the service-connected disability was 
the subject of further adjudication in 1991 and 1992.  In an 
October 1992 rating decision, the RO denied an increased 
evaluation for the service-connected hypoesthesia of the left 
lower extremity.  Service connection was also denied for 
various disabilities, to include migraine headaches, visual 
problems, and multiple sclerosis.

The appellant again sought an increased rating evaluation for 
his service-connected disability in November 1992.  It was 
noted in the context of this claim that the appellant now 
suffered from additional symptoms, which were claimed to be 
related to the service-connected disability or, alternatively 
that these symptoms collectively represented some form of 
neurological pathology which had its onset during service.  
In June 1993, the RO confirmed and continued its previous 
rating determination which denied an increased evaluation for 
the service-connected disability, and denied service 
connection for the claimed migraine headaches, visual 
problems, and multiple sclerosis.  The record discloses that 
the appellant filed a notice of disagreement with this rating 
action in July 1993.  In November 1994, the RO confirmed its 
previous rating determination in this matter.  A statement of 
the case was issued in November 1994.  The appellant 
perfected an appeal in this matter in January 1995.  In his 
substantive appeal, the appellant indicated that he sought an 
increased evaluation for his service-connected disability, in 
addition to "all associated benefits."  In August 1997, the 
RO continued the rating decision in this matter.  A 
supplemental statement of the case was issued in August 1996.

The appellant was afforded a personal hearing at the RO in 
this matter.  During the August 1998 hearing, the appellant 
clarified the issue on appeal as entitlement to service 
connection for multiple sclerosis.  He indicated that he did 
not wish to pursue separate claims for his visual problems, 
migraine headaches, or service-connected hypoesthesia as it 
was his belief that these conditions were components of a 
neurological disorder, claimed as multiple sclerosis.  The 
hearing officer affirmed the denial of entitlement to service 
connection for multiple sclerosis in December 1998.


FINDING OF FACT

There is no competent medical evidence of record 
demonstrating that multiple sclerosis was manifest during 
service, or to a compensable degree within seven years of 
separation from service, and the claim file contains no 
competent evidence of a nexus between a current disability 
manifested by symptoms of multiple sclerosis and the 
appellant's period of service.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for multiple sclerosis is not well grounded. 38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the appellant's 
complete service medical records are unavailable.  Under such 
circumstances, the VA has a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  In that regard, the information 
of record indicates that efforts to obtain these service 
medical records and private medical report were not 
successful.  However, the Board notes that pertinent findings 
referenced within the missing private medical report were 
noted in the available medical reports.  With consideration 
of the facts as set forth above, and in light of the apparent 
unavailability of portions of the service medical records and 
a private medical report, the Board is satisfied that its 
duty has been met and that reasonable efforts to reconstruct 
the appellant's service records have been made.  As will be 
fully addressed below, the Board concludes that additional 
developmental action by the RO is not warranted in this 
instance, as such activity would not be fruitful in obtaining 
additional pertinent medical information or documenting 
information that cannot generally be obtained from existing 
medical evidence of record.  

Factual Background

The appellant was privately hospitalized in December 1988 for 
evaluation of his complaints of left leg weakness and pain.  
Diagnostic tests, conducted in December 1988, yielded normal 
results on nerve conduction studies, and electromyography.  
It was further noted that needle examination did not reveal 
any acute muscle membrane irritability.  There was no 
electrophysiological evidence of sensory motor peripheral 
neuropathy or any acute lumbosacral radiculopathy.  A bone 
scan was noted to yield normal results, although findings 
were compatible with some mild degenerative changes in the 
knees.  A computerized tomography (CT) scan of the lumbar 
spine was negative.

Service medical records reflect that a Physical Evaluation 
Board proceedings were convened in November 1989.  It was 
noted that the appellant developed an onset of left knee 
problems in 1987, for which he was placed on permanent 
profile.  The appellant was noted to have been seen in 
consultation by a private physician for a second opinion.  
Diagnostic studies conducted by this physician, to include a 
bone scan, computerized tomography, and electromyography were 
reported to be normal.  On medical examination, the appellant 
was evaluated with left lower extremity pain, and paresthesia 
of unknown etiology.  The medical review panel found that the 
appellant's physical impairment and associated restrictive 
profile limitations prevented the reasonable performance of 
his military duties, although his condition was evaluated as 
stable.  The appellant was medically discharged from service 
in December 1989.

An October 1990 private orthopedic medical report indicated 
that the appellant was evaluated with pain and dysfunction of 
the left leg of undetermined etiology, and a history of right 
carpal tunnel syndrome.  Relative to the left leg, it was the 
physician's opinion that the appellant's condition might be 
attributable to a functional or conversion reaction.  It was 
noted that the appellant reported the onset of his symptoms 
in 1987.  He also reported a history of previous clinical 
work-up of the left leg without any diagnostic finding made.  
In that context, it was noted that an electromyograph (EMG) 
did not reveal any neurologic or peripheral nerve problems, 
and that a bone scan did not reveal any significant osteo 
problems.  The physician further noted that examination, 
conducted at that time, showed no evidence of generalized 
neurologic problems.  There was some evidence of demonstrable 
weakness associated with the musculature of the left leg on 
manual testing, although all proximal distal motor groups 
were noted to be intact.  The physician opined that these 
findings might be indicative of some type of conversion 
disorder.

VA outpatient clinical records, dated from September 1990 to 
January 1991, were reviewed.  On examination in September 
1990, there was generalized weakness in the left lower 
extremity.  A clinical impression of possible transverse 
myelitis was indicated.  The appellant was referred for 
neurological consultation.  An October 1990 consultation 
report indicated that the appellant reported a history of 
sudden onset of left leg symptoms, with no history of injury.  
It was noted that the appellant utilized a cane, and a knee 
immobilizer for stability.  Examination showed decreased 
sensation to pinprick from the groin extending down the left 
extremity.  The appellant was issued a right platform crutch.  
An October 1990 neurophysiology report indicated that nerve 
conduction velocity studies of the right upper extremity were 
normal.

In correspondence, dated in November 1990, the appellant 
recalled the onset of left leg symptoms during service, to 
include loss of feeling, and numbness for which he was placed 
on profile.  He indicated that medical personnel were unable 
to determine the etiology of his continued complaints despite 
clinical and diagnostic evaluation.  He indicated that his 
symptoms were thought to be attributable to muscular 
dystrophy, multiple sclerosis, or polio.  He was reportedly 
treated with a course of prescribed medication and a brace, 
but continued to experience symptomatology associated with 
the left leg.  The appellant reported that he was scheduled 
to undergo further evaluation in order to determine the 
etiology of his symptoms.  The appellant referred to the 
severity of his left leg symptoms as equivalent to the loss 
of use of the left leg.

In a December 1990 statement, the appellant indicated that he 
continued to experience symptoms of the left lower extremity, 
in addition to the right upper extremity.  He related that he 
experienced paralyzing symptoms, during which his leg "has 
gone dead."  He reported episodes during which the leg has 
given way, resulting in several falls.  In addition, he 
reported that the fingers of his right hand would curl and 
remain in a claw-like position, rendering him unable to 
utilize that hand.  Finally, the appellant indicated that he 
developed a sudden onset of headache episodes.

A March 1991 VA outpatient clinical report indicated that the 
appellant's medical history nor examination results were 
suggestive of a specific process.  It was noted that physical 
examination conducted at that time was objectively normal.  
The examiner doubted that a neurological process was present, 
but indicated that the appellant would be referred for 
further diagnostic evaluation.

During a private examination in December 1991, the appellant 
was evaluated with conversion type of gait disturbance, pain 
syndrome, and possible factitious disease.  In the clinical 
assessment, the examiner commented that it was difficult to 
have a clear judgment concerning the appellant's symptoms.  
However, based upon a review of the medical evidence of 
record, the examiner opined that the appellant suffered from 
a psychogenic or factitious illness with no neurological 
organic disease present.

In February 1992, the appellant underwent VA hospitalization 
for observation and evaluation, and work-up for possible 
demyelinating disorder.  The hospital report indicated that 
the appellant reported a five year history of left leg 
numbness and weakness.  He also reported the onset of 
decreased visual acuity with headaches.  On physical 
examination, cranial nerves were noted to be intact.  Motor 
strength was evaluated as 5/5 in the right lower, and left 
upper extremities.  Strength was evaluated as 4/5 in the 
right upper, and left lower extremities.  Reflexes were 3+ 
throughout.  Sensory evaluation revealed left anterior crural 
hyperesthesia with hypesthesia on the remaining left side, 
increased point tenderness, and no L3-4 disc in the 
lumbosacral area.  Straight leg raising was positive on the 
left side with pain extending toward the hip and lower back 
at 35 degrees.  During the hospital course, neuropsychiatric 
evaluation was significant for an assessment of possible 
conservation disorder versus malingering, with conservation 
disorder.  However, it was noted that a psychiatric 
consultation was negative for any findings of conservation 
disorder or malingering.  It was noted that psychiatric 
follow-up was not requested.  The appellant's leg weakness 
was noted to be of undetermined etiology in the absence of 
abnormalities revealed on EMG or mean corpuscular volume 
(MCV) studies.  With respect to his reported decreased visual 
acuity and headaches, it was noted that the appellant 
reported the onset of these symptoms in 1977 after being 
struck in the head.  The examiner indicated a clinical 
assessment of questionable demyelinating optical zone, 
secondary to acute onset of decreased visual acuity.  
Radiology reports indicated that studies of the right hand 
showed soft tissue swelling, but were otherwise negative.  
Studies of the chest, left knee and ankle, and cervical spine 
were normal.  Studies of the lumbosacral spine revealed 
transitional supernumerary lumbar vertebra at L6, with no 
other pathology shown.  

Private medical records, dated from January 1992 to February 
1992, were submitted.  A private medical report indicated 
that the appellant was seen for neuro-ophthalmological 
consultation in January 1992, at which time he complained of 
headaches accompanied by blurred vision and nausea.  He also 
reported a history of multiple peripheral neuropathies 
affecting the right arm and leg.  The medical report noted 
that the appellant was evaluated with congenital nystagmus 
with a small component of latent nystagmus.  The appellant's 
headache syndrome was evaluated as common migraine.  He was 
referred for further diagnostic evaluation to evaluate his 
visual acuity.  A February 1992 clinical report indicated 
that the appellant's visual evoked potential tests results 
were suggestive of questionable prolonged dark and light 
adaptation.  There was no evidence of optic atrophy on 
physical examination.  The clinical report noted that the 
appellant denied symptoms of dyspnea, orthostatic symptoms, 
or lethargy.  The appellant reported improvement in his 
headache episodes with use of prescribed medication.

A private medical statement, dated in February 1992, 
indicated that the appellant's poor visual acuity remained 
unexplained.  It was noted that none of the abnormalities of 
the visual evoked response were diagnostic of any particular 
disease.

A private medical examination report, dated in March 1992, 
indicated that conversion reaction was not shown.  In this 
context, the examiner indicated that the appellant's 
complaints were not factitious in nature.  It was opined that 
the appellant's complaints might be attributable to residuals 
of several vaccines he received prior to being stationed in 
Germany.

A July 1992 private medical report indicated that examination 
revealed some upper neuron damage which the examiner noted 
might be indicative of multiple sclerosis.  The examiner 
further noted, alternatively, that the findings on 
examination showed some soft clinical signs and might be 
indicative of an organic basis for the appellant's underlying 
complaints.  Further diagnostic evaluation was recommended to 
evaluate the appellant's condition. 

Clinical records, dated from February 1992 to December 1992, 
were received.  The appellant was evaluated with arthritis 
and possible allergy in February 1992, following complaints 
of right hand swelling and redness.  A March 1992 clinical 
report indicated that the appellant presented with complaints 
of difficulty reading with use of glasses.  A clinical 
assessment of "demyelinating disease process versus multiple 
sclerosis - affecting vision and visual field" was 
indicated.  The appellant was referred for further 
evaluation.  When later evaluated in March 1992, the 
appellant was evaluated with congenital nystagmus, migraine, 
improved with medication, and decreased peripheral visual 
field with no explainable cause.  These reports further 
disclose that the appellant was seen in May 1992 for follow-
up evaluation.  He reported dramatic improvement in his 
headache episodes on medication.  The examiner noted that 
recent magnetic resonance imaging (MRI) studies, EMG, and 
nerve conduction velocity (NCV) studies of the lower 
extremities were normal.  It was noted that examination of 
the cerebrospinal fluid, to include a multiple sclerosis (MS) 
profile, was noted to be normal.  The examiner indicated that 
the clinical impression continued to be that the appellant's 
reported symptoms were reflective of functional impairment 
manifested by visual loss and left lower extremity symptoms.  
During a clinical visit in October 1992, the appellant 
reported complaints of back pain following a fall several 
days earlier.  A clinical impression of muscle strain was 
indicated.

In December 1992, the appellant was granted Social Security 
disability benefits.  This determination was predicated upon 
a finding that the appellant was rendered disabled due to a 
severe, progressive congenital neurological disorder.  In 
this regard, it was noted that the appellant had a history of 
treatment for neurological problems, although a diagnosis of 
his symptoms had not been made.  However, it was noted that 
medical opinion evidence submitted in support of the 
appellant's claim for benefits indicated that the appellant's 
impairment was physical in nature, and most likely 
attributable to a progressive congenital neurological 
disorder.

The appellant underwent VA examination in March 1993.  The 
medical examination report indicated that evaluation of the 
appellant's visual acuity revealed fine horizontal nystagmus 
bilaterally, and chronic visual field constriction without 
progression.  It was noted that the appellant did not report 
for scheduled neurological examination. 

Clinical records, dated from March 1993 to July 1993, 
document intermittent treatment for continued complaints of 
visual impairment, and weakness.  These records reflect that 
the appellant was evaluated with a slight refractive shift.  
The examiner noted that a demyelinating disease affecting the 
optic nerve was the suspected cause of the appellant's 
complaints, although vascular abnormality could not be ruled 
out.

In correspondence, dated in July 1993, the appellant 
generally reiterated his contentions concerning the severity 
of his symptomatology.  He noted that he was found to have a 
severe and progressive neurological disorder for purposes of 
receipt of Social Security benefits.  He maintained that 
previous VA examination had not thoroughly evaluated his 
symptomatology, and that in light of the Social Security 
Administration's finding, entitlement to increased 
compensation benefits based upon this diagnosed neurological 
condition was warranted.

Private medical records disclose that the appellant underwent 
surgical treatment of the right hand in July 1993 for carpal 
tunnel syndrome.  On follow-up examination in August and 
September 1993, the appellant reported improvement in his 
symptoms.  

An August 1993 medical statement indicated that the appellant 
was being followed at the VA medical facility for treatment 
of migraine headaches and chronic weakness involving the left 
lower extremity and right arm.  It was noted that the 
appellant had previously undergone extensive evaluation, and 
that the medical consensus was that his symptoms of weakness 
were functional in nature.  The examiner indicated that no 
organic etiology had been discovered relative to the 
appellant's reported weakness.

On VA examination in February 1994, the appellant was 
evaluated with congenital nystagmus, migraine headaches, and 
peripheral visual field constriction of uncertain etiology.  
The examiner indicated that the congenital nystagmus might 
explain the appellant's decreased visual acuity and 
constricted visual fields, which were noted to be 
unexplainable at that time.  The record reflects that the 
appellant did not report for VA neurological examination 
scheduled in September 1994.

A private medical statement, dated in March 1996, indicated 
that the appellant reported a history of weakness and 
numbness of the left lower extremity, and migraine headaches.  
In her assessment, the physician indicated that "this sounds 
like multiple sclerosis."  This clinical impression was 
predicated upon the physician's finding that the appellant's 
symptoms presented in a "step wise fashion."  The physician 
also diagnosed migraine headaches. 

Clinical records, dated from March 1996 to May 1996, document 
intermittent treatment the appellant received.  A review of 
these reports shows that the appellant was evaluated for 
participation in a physical therapy program.  He was also 
seen for evaluation of his migraine headaches.

The appellant was hospitalized at a VA medical facility in 
May 1996 for VA compensation and pension examination.  The 
medical report indicated that upon admission, the appellant 
reported left lower extremity weakness, migraine headaches, 
and multiple sclerosis.  During examination of the eyes, the 
appellant was evaluated with possible retrobulbar neuritis in 
the left eye.  On neurological examination, the appellant was 
evaluated with a history of left knee arthroscopic surgery, 
with resultant left lower extremity hip and knee dysfunction 
and atrophy; "left" upper extremity symptoms with no 
objective neurological findings; and headaches, possibly 
migraine, probably common migraine.  The examiner noted that 
there were no other neurological abnormalities found on 
examination.  It was noted that there was also evidence of 
embellishment on examination.  In his assessment, the 
examiner indicated that the appellant's medical history and 
findings noted on examination demonstrate left lower 
extremity dysfunction, which the examiner noted to be more 
than likely due to the appellant's initial knee problems and 
subsequent mechanical dysfunction of the left lower 
extremity.  It was further noted that there were no 
neurological abnormalities noted on examination that would 
explain the appellant's reported symptoms.  The examiner 
opined, based upon a review of the record, that there was no 
clinical basis for a finding of multiple sclerosis or any 
other specific disease of the nervous system.  The examiner 
noted in this regard, that while the appellant experienced 
common migraines, the recorded medical history suggests that 
this condition was more likely due to muscle contraction, or 
represents muscle tension headaches.  Finally, it was noted 
that the appellant's visual problems were due to congenital 
nystagmus.  The medical report indicated that CT scan and MRI 
studies of the head were negative for evidence of 
demyelinating disease.  The report of the MRI brain scan 
indicated that there were no focal areas of abnormal spinal 
intensity to suggest lesions and, in particular, no bright 
spots to suggest demyelinating lesion, or evidence of 
enhancing lesions.  It was noted that laboratory studies were 
unremarkable.  

The appellant was seen in August 1996 for evaluation.  He 
reported that his primary physician had evaluated some 
spasticity associated with the right arm.  The examiner noted 
that this reported diagnostic finding was reviewed, however, 
the VA diagnostic impression of record remained unchanged.  
The remainder of the treatment reports submitted were 
duplicative of records previously associated with the claims 
folder. 

Private medical records, dated from March 1996 to February 
1997, were reviewed.  These treatment records reflect that 
the appellant was seen in May 1996 for evaluation of his 
response to medication for his migraine headaches.  The 
clinical assessment also noted a finding that his multiple 
sclerosis was stable at that time.  The appellant was next 
seen in June 1996, at which time he reported a myoclonic 
jerking of the right arm, which the physician opined to be 
related to his multiple sclerosis.  The appellant was noted 
to report an increase in myoclonic jerking of the right arm 
in July 1996.  He also reported no improvement in his 
migraine headaches.  During an October 1996 evaluation, the 
appellant was evaluated with intermittent headaches with some 
improvement on medication.  The physician evaluated the 
appellant's multiple sclerosis condition as stable in October 
1996.  A February 1997 medical report noted that the 
appellant reported feeling fatigued which the physician 
attributed to multiple sclerosis, although the condition was 
noted to be stable.

In a March 1997 statement, the appellant indicated that he 
was diagnosed with multiple sclerosis by a private physician 
from whom he sought a second opinion.   He indicated that 
this diagnostic finding was based upon the physician's review 
of VA medical records.  He also indicated that medications 
prescribed to him by VA were consistent with those prescribed 
by his private physician for treatment of his multiple 
sclerosis condition.  In addition, the appellant reported 
that he had been issued a transcutaneous electrical nerve 
stimulation (TENS) unit, wheelchair, full leg brace, and a 
walker by VA.  It was the appellant's contention that his 
long-standing neurological condition was actually multiple 
sclerosis.

Private medical records, dated from May 1997 to May 1998, 
were submitted.  These records show that the appellant was 
evaluated with multiple sclerosis with slightly increased 
gait ataxia, and stable headaches in May 1997.  When seen in 
July 1997, it was noted that the appellant was developing a 
postural tremor in the right arm, and left leg spasm.  By 
August 1997, he reported that the tremor had essentially 
stopped.  In November 1997, the appellant reported some 
radicular pain involving the right arm.  A cervical MRI, 
conducted in January1998, was essentially normal.  In May 
1998, the physician noted that the appellant was experiencing 
gait problems due to multiple sclerosis, which was opined to 
contribute to the appellant's  misalignment and back pain.  
The remainder of these treatment reports were duplicative of 
records previously submitted for consideration.

In a July 1998 medical statement, the appellant's private 
physician noted that the appellant "has multiple 
sclerosis."

During an August 1998 hearing, the appellant testified 
concerning the nature and severity of his neurological 
impairment.  The appellant indicated that prior to his 
departure for Germany, a battery of vaccinations were 
administered to him.  He thereafter developed a sudden onset 
of numbness of the left leg, extending from the knee 
downward, in 1987.  Military medical personnel initially 
evaluated these symptoms as additional impairment associated 
with an earlier treated left knee condition, and determined 
that further surgical treatment was necessary.  The appellant 
reported that he sought a second opinion from a private 
orthopedic surgeon, who found no basis for further surgical 
treatment of the knee.  He related that because he decided 
against the recommendation of military doctors, his medical 
records were purged of any references to the neurological 
problem.  He indicated that medical personnel were thereafter 
unable to make a diagnostic finding relative to his reported 
symptomatology.  Since this time, the appellant has reported 
an increase in symptoms.  In that regard, he reported that 
his symptoms now involve the entire left leg, hip region, 
back, and right arm and shoulder.  He noted that he also 
began to experience problems with his left ear and eye.  He 
stated that his symptoms increased in 1996, at which time he 
was referred to his treating physician, who diagnosed him 
with relapsing multiple sclerosis.  He indicated that he is 
presently being treated by his private physician as well as 
VA with medications used for the treatment of relapsing 
multiple sclerosis.  When queried, the appellant acknowledged 
that his treating physician had not rendered an opinion 
concerning the clinical significance of the appellant's lower 
left extremity problems in service and the current diagnosis.

On VA neurological examination, conducted in September 1998, 
it was noted that the appellant's private physician raised 
the question of whether multiple sclerosis was shown based 
upon medical evidence and subjective complaints.  In this 
context, the examiner noted that the medical record reflected 
that spinal taps were performed, which apparently revealed no 
evidence of abnormalities or plaque lesions.  It was further 
noted that multiple x-ray studies of the spine were 
conducted, which showed some mild degenerative changes, but 
were otherwise unremarkable.  Electrical studies performed 
were noted to yield no abnormal findings.  

On physical examination, it was noted that the appellant 
appeared to circumduct and markedly favor his left leg, but 
was able to walk on his heels and toes.  The appellant 
exhibited a full range of motion of the lower back.  The 
examiner noted that there was give away weakness of the 
entire left lower extremity, although reflexes were intact, 
and there were no extensive plantar reflexes.  There was give 
away weakness of the entire right upper extremity, although 
the right mid arm was noted to measure 33 centimeters, 
compared to the left arm which measured 32 centimeters.  The 
left forearm measured 30 centimeters, compared to the right 
forearm which measured 31 centimeters.  The right thigh was 
noted to measure 38 centimeters, compared to the left thigh 
which measured 36.5 centimeters.  Mid-thigh measurements were 
recorded as 49 centimeters on the right side, and 46 
centimeters on the left side.  There was a relative 
hypesthesia to pin prick and light touch, as well as to hot 
and cold applications to the entire left hindquarter.  
Similar findings were noted on the right upper extremity.  
Evaluation of the neck revealed a full range of motion.  
Examination also revealed congenital nystagmus, which the 
examiner noted to be present despite the appellant's 
extensive treatment for multiple sclerosis. 

In his clinical assessment, the examiner indicated that:

There does not necessarily appear to be 
objective evidence to support these 
diagnoses.  It is my understanding that no 
demyelinating plaques have been noted; that 
there does not appear to be electrical 
evidence to support the weakness of his left 
leg or right arm, and that no plaque has been 
identified in the cervical cord or the brain, 
and the spinal fluid protein, as near as I 
can tell, has been normal.  He has had an 
opthalmoplogic consultation done ...and it was 
felt that on a more probable than not basis, 
he had congenital nystagmus.  Certainly, the 
diagnosis of multiple sclerosis is quite 
suspect at this time.  It would be extremely 
difficult to explain why his right arm is 
weak and has been for some time, with the 
muscles of the upper arm and forearm both 
being larger on the right than on the left.  
I think that the smaller muscles on the left 
lower extremity can perhaps be explained by 
his having had the knee surgery.

The examiner noted that the organicity of the appellant's 
condition was somewhat suspect.  It was the examiner's 
opinion that the appellant did not have multiple sclerosis.  
He found that the appellant probably did have migraine 
headaches.  

An October 1998 medical report indicated that the appellant 
experienced fine horizontal nystagmus in both eyes, with 
decreased vision in both eyes which was opined to be more 
likely than not due to horizontal nystagmus.  It was noted 
that examination was significant for decreased color vision, 
which was noted to be a subjective finding.  It was the 
physician's opinion that field loss in the left eye was not 
diagnostic of any condition, and that this finding was highly 
questionable.

On mental status evaluation, in October 1998, the examiner 
noted that the evidence supported a finding that the 
appellant experienced pain.  In this context, it was noted 
that the record contained several contradictory findings some 
of which were suggestive of a conversion disorder, or 
fictitious disorder.  A diagnostic impression of pain 
disorder was indicated.  Relative to this finding, the 
examiner noted that the appellant experienced pain which 
caused clinically significant distress and impairment.

Clinical records, dated from January 1997 to October 1998, 
document continued complaints of right arm and shoulder pain.  
These medical reports noted that the appellant continued to 
be followed by his private physician for treatment of 
multiple sclerosis.

In a March 1999 statement, the appellant generally reiterated 
his contentions that multiple sclerosis developed as a result 
of an allergic reaction to a series of vaccines administered 
to him during service.  In this context, the appellant 
indicated that he shortly thereafter developed neurological 
symptoms initially involving the left lower extremity, but 
which now involve the entire left leg, and right upper 
extremity.  In addition, he experiences migraine headaches 
and decreased visual acuity.  He noted that while his 
multiple sclerosis has only been diagnosed by his private 
physician, he is currently dispensed medications by VA which 
are typically used for the treatment of multiple sclerosis.  
In addition, the appellant points to an administrative 
finding by the Social Security Administration that he is 
disabled.  He further contends that examination has 
essentially ruled out other likely causes of his condition.  
Finally, it was the appellant's contention that his condition 
is clinically diagnostic of multiple sclerosis which is 
related to his period of military service and, therefore, 
warrants service connection.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  If a condition noted during service is not 
shown to be chronic, then generally a continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  In addition, if multiple sclerosis became manifest 
to a degree of 10 percent within seven years from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

However, the initial question that must be answered in this 
case is whether the appellant has presented a well grounded 
claim for service connection.  In this regard, the appellant 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded;" that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of in service occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in 
service disease or injury and the current disability.  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps v. Gober, 126 F.3d 1464 (1997).

In this case, the appellant asserts that his multiple 
sclerosis was manifest to a compensable degree during 
service, or, in the alternative, within seven years of 
separation from service.  Specifically, he maintains that his 
multiple sclerosis was initially manifested by neurological 
symptomatology involving the left lower extremity, which had 
its onset during service.  The appellant posits three 
premises in support of his claim: (1) that his treating 
physician has diagnosed multiple sclerosis, (2) that despite 
a formal assessment of multiple sclerosis, VA has dispensed 
to him medications typically used for the treatment of 
multiple sclerosis, and (3) that a determination of 
disability has been made based upon this condition. 

The evidence in this case demonstrates that the appellant 
developed a sudden onset of neurological symptoms initially 
affecting the left lower extremity during service.  He was 
medically discharged from service due to functional 
limitations associated with this condition.  There was no 
finding of multiple sclerosis noted at that time.  Private 
diagnostic testing conducted during service was similarly 
negative for any clinical findings significant for multiple 
sclerosis.  Following his release from service, the appellant 
continued to experience and undergo evaluation for various 
neurological complaints of the left lower and upper right 
extremities, in addition to visual impairment and headache 
episodes.  Series of diagnostic tests, conducted by VA and 
private examiners, consistently yielded negative results, or 
were noted not to be diagnostic of multiple sclerosis.  
Indeed, the record reflects that the appellant's presenting 
complaints and medical history, when viewed in the context of 
the negative diagnostic test results were found by medical 
personnel to be enigmatic, and were noted to be undetermined 
etiology.  The appellant's treating physician, in a March 
1996 medical report, indicated that the appellant's medical 
history and reported symptomatology "sounds like multiple 
sclerosis."  In that regard, this physician indicated that 
her diagnostic impression was predicated upon the "step wise 
fashion" in which the reported symptoms were manifested.  
However, no objective diagnostic tests have been referenced 
in support of this clinical assessment.  In support of this 
finding, this physician noted in a subsequent (July 1998) 
letter simply that the appellant "has multiple sclerosis."  
Again, there was no clinical or diagnostic evidence 
referenced in support of this finding.  The appellant has 
asserted that because all other likely causes for his 
condition have been eliminated, by implication, multiple 
sclerosis is the likely cause of his symptoms.  In this 
regard, the Board notes that during the most recent VA 
medical examination in 1998, the examiner specifically 
indicated that there were no diagnostic tests results of 
record which would provide support for this diagnosis.  While 
the appellant was noted to present with various puzzling 
neurological symptoms of uncertain origin, it was determined 
that there was no objective clinical evidence demonstrating 
that his symptoms were diagnostic of multiple sclerosis.  
Notably, there was an absence of demyelinating plaques shown 
on clinical studies.  Further, laboratory studies did not 
corroborate findings of multiple sclerosis on evaluation of 
cerebrospinal fluid, evoked potential studies, or imaging 
studies. Inasmuch as results from diagnostic studies were not 
consistent with multiple sclerosis, the results were also 
noted to not be clearly indicative of any disorder of the 
central nervous system.  Thus, there is no objective evidence 
of record to support a clinical diagnosis of multiple 
sclerosis.

The appellant has asserted that VA has dispensed medications 
to him that are typically utilized in the treatment of 
relapsing multiple sclerosis.  In addition, he has indicated 
that VA outpatient clinical records reference notations that 
he is under treatment for multiple sclerosis.  While the 
Board makes no finding concerning the clinical course being 
pursued by VA for the treatment of his symptoms, or 
concerning the manner in which the clinical records are 
notated for purposes of clinical visits, what remains 
decisive in this matter is that VA medical personnel have 
indicated that the appellant's symptoms are not clinically 
diagnostic of multiple sclerosis.  While it is clear that the 
appellant suffers from some form of physical impairment 
manifested by variant neurological symptoms, there is no 
competent evidence which supports a diagnostic finding of 
multiple sclerosis in this instance.  In this regard, the 
appellant has himself acknowledged that despite her 
diagnostic finding of multiple sclerosis, his treating 
physician has made no finding concerning the etiology of his 
condition, or the clinic significance of his treatment in 
service.  

Finally, the appellant has indicated that a determination of 
disability has been made by the Social Security 
Administration (SSA) based upon his neurological condition.  
This determination indicates that the appellant was found to 
be disabled due to a "severe progressive congenital 
neurological disorder."  The Board has carefully reviewed 
the evidence submitted in support of the SSA claim, but found 
no diagnostic reference to multiple sclerosis.  As noted by 
the Court in Collier v. Derwinski, 1 Vet. App. 413 (1991), 
there are significant similarities between the Social 
Security Act and the law and regulations pertaining to VA 
benefits.  However, the Board notes that the critical issue 
in this case is not whether the appellant is employable, but 
rather the claimed disability was incurred in or aggravated 
by service.  Accordingly, the Social Security 
Administration's determination of disability would have no 
relevance in this regard.   

As the claims file does not include competent medical 
evidence that multiple sclerosis was manifest during service, 
or to a compensable degree within the seven-year presumptive 
period, and as there is no competent medical evidence which 
otherwise links his multiple sclerosis to service or the 
presumptive period, the claim is not well grounded and must 
be denied.  See Epps v. Gober, supra.  Following a careful 
and considered review of the record, the Board finds that the 
only evidence that multiple sclerosis was manifest during 
service or to a compensable degree within the seven-year 
presumptive period, or that multiple sclerosis is otherwise 
linked to his service, are the theories presented by the 
appellant himself.  Generally, lay evidence is acceptable to 
prove the occurrence of an injury during active duty, but 
such testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Although the appellant's statements 
represent evidence of continuity of his neurological 
symptomatology, they are not competent evidence that relates 
his present condition to symptomatology in service and, under 
such circumstances, the claim is not well grounded.  See 
Savage, supra.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application for the claim for service connection for the 
claimed disability.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).


ORDER

Service connection for multiple sclerosis is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

